Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-3 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. “Investigation on the improved hydrolysis of aluminum-calcium hydride-salt mixture elaborated by ball milling”. 
Regarding claims 1 and 8, the reference of Liu et al. teaches a hydrogen production material prepared by ball milling Al and CaH2 with different salts (Abstract). The reference teaches contacting the milled combination with water to produce hydrogen (Pg. #715, right column, 3rd para. “…hydrogen generation starts immediately when the mixtures contacts with water.”). 
Regarding claims 2 and 3, the reference of Liu teaches using CaH2 which is an alkali earth metal hydride. This is considered as the first hydride.  
Regarding claims 9-11, the reaction of byproducts and hydrogen yield is a property of the reactants and the reaction itself. Therefore, the side reaction of byproducts with the reactants will be expected. Similarly the claimed hydrogen yield will be expected since this is an intrinsic property.

Claims 1, 4-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fan et al. “Hydrogen generation from Al/NaBH4 hydrolysis…”. 
Regarding claims 1 and 8, the Fan teaches on demand hydrogen generation from Al/NaBH4 hydrolysis (Abstract). The mixture was prepared by ball milling and then combined with water to produce hydrogen (Pg. #15674, right column, sections 2.1 and 2.2). The Al is considered as the synergist here. The hydrogen generation is performed in pure water (See Section 2.2 on Pg. #15674).
Regarding claims 4-7, The reference teaches using NaBH4. The B is a central atom where hydrogen is bonded. The Na is the alkali metal cation. 
Regarding claims 9-11, the reaction of byproducts and hydrogen yield is a property of the reactants and the reaction itself. Therefore, the side reaction of byproducts with the reactants will be expected. Similarly the claimed hydrogen yield will be expected since this is an intrinsic property.

Claims 1-3, 8-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu et al. US 20070020174.
Regarding claims 1 and 8, the Xu reference teaches using calcium hydride in combination with aluminum in the production of hydrogen ([0031]). The reference teaches injecting water into this combination to produce hydrogen ([0050]). The Al is considered as the first synergist. The reference shows how CaH2 reacts with water to yield hydrogen and calcium hydroxide ([0029]). 
Regarding claims 2 and 3, the reference of Xu teaches using CaH2 which is an alkali earth metal hydride. This is considered as the first hydride.  
Regarding claims 9-11, the reaction of byproducts and hydrogen yield is a property of the reactants and the reaction itself. Therefore, the side reaction of byproducts with the reactants will be expected. Similarly the claimed hydrogen yield will be expected since this is an intrinsic property.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. “Investigation on the improved hydrolysis of aluminum-calcium hydride-salt mixture elaborated by ball milling” in view of Ibikunle et al. “Kinetics and modeling studies of the CaH2/LiBH4, MgH2/LiBH4, Ca(BH4)2 and Mg(BH4)2 systems”. 
Regarding claim 12, the reference of Liu does not teach using a second synergist or using a compound selected from Al, Si, Mg(BH4)2, Al(BH4)3 and Ti(BH4)4. 
Ibikunle studies hydrides and borohydrides for their hydrogen holding capacities (Abstract). In particular the reference performs dehydrogenation of LiBH4, MgH2, Ca(BH4)2 and CaH2 (Pg. 46, left column, last paragraph). The reference determines that a mixture comprising Mg(BH4)2 is quick to desorb hydrogen based on the isothermal kinetic experiment (See Pg. 47, Table 1 and left column first full paragraph).
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to include the Mg(BH4)2 hydrogen storage material of Ibikunle in the reference of Liu. One would be motivated by faster reaction kinetics for hydrogen release. The Ibikunle reference determines that the Mg(BH4)2 has the lowest relative onset temperature (See Table 1 on Pg. 47 of Ibikunle). The onset temperature is the temperature at which hydrogen desorbs (Ibikunle right column 3rd para.)
Regarding claims 13-18, the Liu reference does not include a second hydride which also participates in a reaction with water to release hydrogen. 
However, Ibikunle performs dehydrogenation of LiBH4, MgH2, Ca(BH4)2 and CaH2 (Pg. 46, left column, last paragraph). The reference determines results that a LiBH4 mixture with MgH2 releases hydrogen faster than the one with CaH2 (See Pg. 47, left column first full paragraph). 
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to include the MgH2/LiBH4 mixture of Ibikunle in the invention of Liu. One would be motivated to do so because of the faster reaction kinetics during hydrogen release relative to CaH2. 
Regarding claim 19, the Liu reference teaches that NaBH4 has a synergistic effect with Al for hydrogen storage. Therefore, at the time of filing one skilled in the art would be motivated to add NaBH4 with the CaH2 in the invention of Liu. 

Claims 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. “Hydrogen generation from Al/NaBH4 hydrolysis…” in view of Ibikunle et al. “Kinetics and modeling studies of the CaH2/LiBH4, MgH2/LiBH4, Ca(BH4)2 and Mg(BH4)2 systems”. 
Regarding claim 12, the reference of Fan does not teach using a second synergist or using a compound selected from Al, Si, Mg(BH4)2, Al(BH4)3 and Ti(BH4)4. 
Ibikunle studies hydrides and borohydrides for their hydrogen holding capacities (Abstract). In particular the reference performs dehydrogenation of LiBH4, MgH2, Ca(BH4)2 and CaH2 (Pg. 46, left column, last paragraph). The reference determines that a mixture comprising Mg(BH4)2 is quick to desorb hydrogen based on the isothermal kinetic experiment (See Pg. 47, Table 1 and left column first full paragraph).
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to include the Mg(BH4)2 hydrogen storage material of Ibikunle in the reference of Fan. One would be motivated by faster reaction kinetics for hydrogen release. The Ibikunle reference determines that the Mg(BH4)2 has the lowest relative onset temperature (See Table 1 on Pg. 47 of Ibikunle). The onset temperature is the temperature at which hydrogen desorbs (Ibikunle right column 3rd para.)
Regarding claims 13-18, the Fan reference does not include a second hydride which also participates in a reaction with water to release hydrogen. 
However, Ibikunle performs dehydrogenation of LiBH4, MgH2, Ca(BH4)2 and CaH2 (Pg. 46, left column, last paragraph). The reference determines results that a LiBH4 mixture with MgH2 releases hydrogen faster than the one with CaH2 (See Pg. 47, left column first full paragraph). 
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to include the MgH2/LiBH4 mixture of Ibikunle in the invention of Fan. One would be motivated to do so because of the faster reaction kinetics during hydrogen release relative to CaH2. 

Claims 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. US 20070020174, in view of Ibikunle et al. “Kinetics and modeling studies of the CaH2/LiBH4, MgH2/LiBH4, Ca(BH4)2 and Mg(BH4)2 systems”. 
Regarding claim 12, the reference of Xu does not teach using a second synergist or using a compound selected from Al, Si, Mg(BH4)2, Al(BH4)3 and Ti(BH4)4. 
Ibikunle studies hydrides and borohydrides for their hydrogen holding capacities (Abstract). In particular the reference performs dehydrogenation of LiBH4, MgH2, Ca(BH4)2 and CaH2 (Pg. 46, left column, last paragraph). The reference determines that a mixture comprising Mg(BH4)2 is quick to desorb hydrogen based on the isothermal kinetic experiment (See Pg. 47, Table 1 and left column first full paragraph).
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to include the Mg(BH4)2 hydrogen storage material of Ibikunle in the reference of Xu. One would be motivated by faster reaction kinetics for hydrogen release. The Ibikunle reference determines that the Mg(BH4)2 has the lowest relative onset temperature (See Table 1 on Pg. 47 of Ibikunle). The onset temperature is the temperature at which hydrogen desorbs (Ibikunle right column 3rd para.)
Regarding claims 13-18, the Xu reference does not include a second hydride which also participates in a reaction with water to release hydrogen. 
However, Ibikunle performs dehydrogenation of LiBH4, MgH2, Ca(BH4)2 and CaH2 (Pg. 46, left column, last paragraph). The reference determines results that a LiBH4 mixture with MgH2 releases hydrogen faster than the one with CaH2 (See Pg. 47, left column first full paragraph). 
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to include the MgH2/LiBH4 mixture of Ibikunle in the invention of Xu. One would be motivated to do so because of the faster reaction kinetics during hydrogen release relative to CaH2. 



Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
There is no teaching disclosure or suggestion in the prior art regarding a method of producing hydrogen from reacting a first and second hydride with water in the presence of Al where the first and second hydrides are LiBH4, NaBH4, LiAlH4, NaAlH4, Mg2FeH6 and Ca4Mg4Fe3H22. 

Response to Arguments
Applicant’s arguments, see first para on Pg. 2, filed 03/08/2022, with respect to the rejection(s) of claim(s) 1 over Long US 5593640 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the references of Liu et al., Fan et al. and Xu et al. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED TAHA IQBAL whose telephone number is (571)270-5857. The examiner can normally be reached M-F; 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED T IQBAL/           Examiner, Art Unit 1736                                                                                                                                                                                             

/STEVEN J BOS/          Primary Examiner, Art Unit 1736